Exhibit 10.24

PHASE FORWARD INCORPORATED
2004 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

Name of Grantee:

 

 

 

Number of Restricted Stock Units:

 

 

 

Grant Date:

 

 

 

 

Phase Forward Incorporated (the “Company”) has selected you to receive an award
of Restricted Stock Units identified above, subject to the terms set forth on
Appendix A hereto and the provisions of the Phase Forward Incorporated 2004
Stock Option and Incentive Plan (the “Plan”) and the attached Statement of Terms
and Conditions.

Please indicate your acceptance of this Agreement by signing below and returning
it promptly to the Company, to the attention of Jackie Almeida.

PHASE FORWARD INCORPORATED

 

 

 

 

By:

 

 

 

Robert K. Weiler

 

 

Chief Executive Officer

 

I hereby accept the award of Restricted Stock Units and agree to the terms and
conditions thereof as set forth in the Plan and the attached Statement of Terms
and Conditions.

 

 

 

 

 

Dated:

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s Name and Address

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

Appendix A

1.             Vesting Schedule

Percentage of Units Vested

 

Vesting Date

%

 

Second Anniversary of Grant Date

 

 

 

%

 

Third Anniversary of Grant Date

 

 

 

%

 

Fourth Anniversary of Grant Date

 

2.             Acceleration Events

In the event of a Change in Control, the Restricted Stock Units shall vest as
follows:

·                  On the effective date of the Change in Control, the number of
units that vest shall be determined by multiplying the number of Restricted
Stock Units subject to the Award by the product of       % and the number of
full months that have elapsed since the Grant Date, reduced by the units that
have previously vested pursuant to the vesting schedule set forth above.

·                  The remaining Restricted Stock Units shall vest on each
subsequent anniversary of the Grant Date through the fourth anniversary,
measured pro rata monthly from the effective date of Change in Control over the
number of months (rounded up) remaining between the date of Change in Control
and the fourth anniversary of the Grant Date.

 

2


--------------------------------------------------------------------------------


 

STATEMENT OF TERMS AND CONDITIONS


1.             PREAMBLE.  THIS STATEMENT CONTAINS THE TERMS AND CONDITIONS OF AN
AWARD (“AWARD”) OF RESTRICTED STOCK UNITS (“RESTRICTED STOCK UNITS”) MADE TO THE
GRANTEE IDENTIFIED IN THE RESTRICTED STOCK UNIT AWARD AGREEMENT ATTACHED HERETO
PURSUANT TO THE PLAN.  EACH RESTRICTED STOCK UNIT REPRESENTS THE RIGHT TO
RECEIVE ONE SHARE OF COMMON STOCK OF THE COMPANY (“STOCK”) ON THE VESTING DATE
OF THAT UNIT.


2.             ACCEPTANCE OF AWARD.  THE GRANTEE SHALL HAVE NO RIGHTS WITH
RESPECT TO THIS AWARD UNLESS HE/SHE SHALL HAVE ACCEPTED THIS AWARD BY SIGNING
AND DELIVERING TO THE COMPANY A COPY OF THE RESTRICTED STOCK UNIT AWARD
AGREEMENT WITHIN 30 DAYS OF THE GRANT DATE INDICATED ON SUCH AGREEMENT.


3.             RESTRICTIONS AND CONDITIONS.


(A)           THIS AWARD MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE ENCUMBERED OR DISPOSED OF BY THE GRANTEE PRIOR TO VESTING.


(B)           IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON (INCLUDING DEATH)
PRIOR TO VESTING OF RESTRICTED STOCK UNITS GRANTED HEREIN, ALL RESTRICTED STOCK
UNITS SHALL IMMEDIATELY AND AUTOMATICALLY BE FORFEITED AND RETURNED TO THE
COMPANY.


(C)           THE GRANTEE SHALL NOT HAVE ANY STOCKHOLDER RIGHTS, INCLUDING
VOTING OR DIVIDEND RIGHTS, WITH RESPECT TO THE SHARES OF STOCK SUBJECT TO THE
AWARD UNTIL THE GRANTEE BECOMES A RECORD HOLDER OF THOSE SHARES OF STOCK
FOLLOWING THEIR ACTUAL ISSUANCE PURSUANT TO SECTION 6 OF THIS AGREEMENT


4.             VESTING OF RESTRICTED STOCK UNITS.


THE TERM “VEST” AS USED IN THIS STATEMENT MEANS THE LAPSING OF THE RESTRICTIONS
THAT ARE DESCRIBED IN THIS STATEMENT WITH RESPECT TO THE RESTRICTED STOCK
UNITS.  THE RESTRICTED STOCK UNITS SHALL VEST IN ACCORDANCE WITH THE SCHEDULE
SET FORTH IN SECTION 1 OF APPENDIX A TO THE RESTRICTED STOCK UNIT AWARD
AGREEMENT SO LONG AS THE GRANTEE REMAINS AN EMPLOYEE OF THE COMPANY OR A
SUBSIDIARY ON EACH VESTING DATE.


NOTWITHSTANDING THE FOREGOING, THE GRANTEE SHALL BECOME VESTED IN THE RESTRICTED
STOCK UNITS PRIOR TO THE VESTING DATES SET FORTH IN SECTION 1 OF APPENDIX A TO
THE RESTRICTED STOCK UNIT AWARD AGREEMENT IN CERTAIN CIRCUMSTANCES AS DESCRIBED
IN SECTION 2 OF APPENDIX A.


5.             DIVIDEND EQUIVALENTS.


(A)           IF ON ANY DATE THE COMPANY SHALL PAY ANY DIVIDEND ON SHARES OF
STOCK OF THE COMPANY, THE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE
GRANTEE SHALL, AS OF SUCH DATE, BE INCREASED BY AN AMOUNT DETERMINED BY THE
FOLLOWING FORMULA:

 

3


--------------------------------------------------------------------------------


 

W = (X multiplied by Y) divided by Z, where:

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

X = the aggregate number of Restricted Stock Units credited to the Grantee as of
the record date of the dividend;

Y = the cash dividend per share amount; and

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.


(B)           IN THE CASE OF A DIVIDEND PAID ON STOCK IN THE FORM OF STOCK,
INCLUDING WITHOUT LIMITATION A DISTRIBUTION OF STOCK BY REASON OF A STOCK
DIVIDEND, STOCK SPLIT OR OTHERWISE, THE NUMBER OF RESTRICTED STOCK UNITS
CREDITED TO THE GRANTEE SHALL BE INCREASED BY A NUMBER EQUAL TO THE PRODUCT OF
(I) THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS THAT HAVE BEEN AWARDED TO THE
GRANTEE THROUGH THE RELATED DIVIDEND RECORD DATE, AND (II) THE NUMBER OF SHARES
OF STOCK (INCLUDING ANY FRACTION THEREOF) PAYABLE AS DIVIDEND ON ONE SHARE OF
STOCK.  ANY ADDITIONAL RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE VESTING
AND RESTRICTIONS OF THIS AGREEMENT IN THE SAME MANNER AND FOR SO LONG AS THE
RESTRICTED STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT TO WHICH THEY RELATE
REMAIN SUBJECT TO SUCH VESTING AND RESTRICTIONS, AND SHALL BE PROMPTLY FORFEITED
TO THE COMPANY IF AND WHEN SUCH RESTRICTED STOCK UNITS ARE SO FORFEITED.


6.             RECEIPT OF SHARES OF STOCK.


(A)           THE RESTRICTED STOCK UNITS IN WHICH THE GRANTEE VESTS IN
ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN APPENDIX A WILL BE ISSUABLE IN
THE FORM OF SHARES OF STOCK IMMEDIATELY UPON VESTING, SUBJECT TO THE COLLECTION
OF THE MINIMUM WITHHOLDING TAXES IN ACCORDANCE WITH THE MANDATORY SHARE
WITHHOLDING PROVISION OF SECTION 9 OF THIS AGREEMENT.


(B)           ONCE A STOCK CERTIFICATE (OR ELECTRONIC TRANSFER) HAS BEEN
DELIVERED TO THE GRANTEE IN RESPECT OF THE RESTRICTED STOCK UNITS, THE GRANTEE
WILL BE FREE TO SELL THE SHARES OF STOCK EVIDENCED BY SUCH CERTIFICATE (OR
ELECTRONIC TRANSFER), SUBJECT TO APPLICABLE REQUIREMENTS OF FEDERAL AND STATE
SECURITIES LAW AND THE COMPANY’S INSIDER TRADING POLICY.


7.             DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH HEREIN:


(A)           “BOARD” SHALL MEAN BOARD OF DIRECTORS OF THE COMPANY.


(B)           “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:


(I)            THE COMPANY IS MERGED OR CONSOLIDATED OR REORGANIZED INTO OR WITH
ANOTHER CORPORATION OR OTHER LEGAL PERSON, AND AS A RESULT OF SUCH MERGER,
CONSOLIDATION OR REORGANIZATION LESS THAN FIFTY PERCENT (50%) OF THE COMBINED
VOTING POWER OF THE THEN-OUTSTANDING SECURITIES OF SUCH SURVIVING, RESULTING OR
REORGANIZED CORPORATION OR PERSON IMMEDIATELY AFTER SUCH TRANSACTION IS HELD IN
THE AGGREGATE BY THE


 

4


--------------------------------------------------------------------------------



 


HOLDERS OF THE THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS OF THE COMPANY (“VOTING STOCK”) IMMEDIATELY PRIOR TO SUCH
TRANSACTION;


(II)           THE COMPANY SELLS OR OTHERWISE TRANSFERS ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS TO ANY OTHER CORPORATION OR OTHER LEGAL PERSON, AND AS A RESULT OF
SUCH SALE OR TRANSFER LESS THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER
OF THE THEN-OUTSTANDING SECURITIES OF SUCH CORPORATION OR PERSON IMMEDIATELY
AFTER SUCH SALE OR TRANSFER IS HELD IN THE AGGREGATE BY THE HOLDERS OF VOTING
STOCK OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE OR TRANSFER;


(III)          ANY CORPORATION OR OTHER LEGAL PERSON, PURSUANT TO A TENDER
OFFER, EXCHANGE OFFER, PURCHASE OF STOCK (WHETHER IN A MARKET TRANSACTION OR
OTHERWISE) OR OTHER TRANSACTION OR EVENT ACQUIRES SECURITIES REPRESENTING 30% OR
MORE OF THE VOTING STOCK OF THE COMPANY, OR THERE IS A REPORT FILED ON SCHEDULE
13D OR SCHEDULE 14D-1 (OR ANY SUCCESSOR SCHEDULE, FORM OR REPORT), EACH AS
PROMULGATED PURSUANT TO THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”), DISCLOSING THAT ANY “PERSON” (AS SUCH TERM IS USED IN
SECTION 13(D)(3) OR SECTION 14(D)(2) OF THE EXCHANGE ACT) HAS BECOME THE
“BENEFICIAL OWNER” (AS SUCH TERM IS USED IN RULE 13D-3 UNDER THE EXCHANGE ACT)
OF SECURITIES REPRESENTING 30% OR MORE OF THE VOTING STOCK OF THE COMPANY;


(IV)          THE COMPANY FILES A REPORT OR PROXY STATEMENT WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO THE EXCHANGE ACT DISCLOSING UNDER OR IN
RESPONSE TO FORM 8-K OR SCHEDULE 14A (OR ANY SUCCESSOR SCHEDULE, FORM OR REPORT
OR ITEM THEREIN) THAT A CHANGE IN CONTROL OF THE COMPANY HAS OCCURRED; OR


(V)           IF DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO AT
THE BEGINNING OF ANY SUCH PERIOD CONSTITUTE THE BOARD CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY THEREOF, UNLESS THE ELECTION, OR THE NOMINATION
FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, OF EACH DIRECTOR OF THE COMPANY
FIRST ELECTED DURING SUCH PERIOD WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY
OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS OF THE COMPANY AT THE
BEGINNING OF ANY SUCH PERIOD;

provided, however, that a “Change in Control” shall not be deemed to have
occurred for purposes of this Agreement solely because (1) the Company, (2) an
entity in which the Company directly or indirectly beneficially owns 50% or more
of the Voting Stock, or (3) any Company-sponsored employee stock ownership plan
or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to Schedule
13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form
or report) under the Exchange Act, disclosing beneficial ownership by it of
shares of Voting Stock or because the Company reports that a change in control
of the Company has occurred by reason of such beneficial ownership.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if (A) the Company is the surviving company in a transaction described
in subparagraph 6(c)(i), (B) a majority of the Board of Directors of the
surviving company is comprised of the members of the Board of the Company
immediately prior to such transaction and remains so for at least twelve (12)
months thereafter, and (C) the President and Chief Executive Officer of the
surviving

 

5


--------------------------------------------------------------------------------


 

company immediately after the effective date of the transaction is the President
and Chief Executive Officer of the Company immediately prior to such transaction
and remains so for at least twelve (12) months thereafter or until his/her
voluntary resignation, if earlier.


(C)           “SUCCESSOR” SHALL MEAN ANY SUCCESSOR TO THE COMPANY (WHETHER
DIRECT OR INDIRECT, BY CHANGE IN CONTROL, OPERATION OF LAW OR OTHERWISE),
INCLUDING BUT NOT LIMITED TO ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY
CHANGE IN CONTROL, OPERATION OF LAW OR OTHERWISE) TO, OR ULTIMATE PARENT ENTITY
OF ANY SUCCESSOR TO, THE COMPANY.


8.             INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AWARD SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND
CONDITIONS OF THE PLAN.  CAPITALIZED TERMS IN THIS AWARD SHALL HAVE THE MEANING
SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


9.             TAX WITHHOLDING.  THE COMPANY INTENDS TO MEET ITS MINIMUM TAX
WITHHOLDING OBLIGATION BY WITHHOLDING FROM SHARES OF STOCK TO BE ISSUED TO THE
GRANTEE.


10.           NO OBLIGATION TO CONTINUE EMPLOYMENT.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AWARD TO CONTINUE
THE GRANTEE IN EMPLOYMENT AND NEITHER THE PLAN NOR THIS AWARD SHALL INTERFERE IN
ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE
EMPLOYMENT OF THE GRANTEE AT ANY TIME.


11.           NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.


12.           SUCCESSORS AND ASSIGNS.  THE COMPANY WILL REQUIRE ITS RESPECTIVE
ASSIGN AND SUCCESSORS TO EXPRESSLY ASSUME THIS AWARD AND TO AGREE TO PERFORM
HEREUNDER IN THE SAME MANNER AND THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IF NO SUCH SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE. 
REGARDLESS OF WHETHER SUCH AN AGREEMENT IS EXECUTED, THIS AWARD SHALL INURE TO
THE BENEFIT OF, AND BE BINDING UPON, THE COMPANY’S SUCCESSOR AND ASSIGNS AND
GRANTEE’S HEIRS, ESTATES, LEGATEES, EXECUTORS, ADMINISTRATORS, AND LEGAL
REPRESENTATIVES.

 

6


--------------------------------------------------------------------------------